Name: Council Decision (EU) 2018/1676 of 15 October 2018 on the signing, on behalf of the European Union, of the Investment Protection Agreement between the European Union and its Member States, of the one part, and the Republic of Singapore, of the other part
 Type: Decision
 Subject Matter: financing and investment;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2018-11-09

 9.11.2018 EN Official Journal of the European Union L 279/1 COUNCIL DECISION (EU) 2018/1676 of 15 October 2018 on the signing, on behalf of the European Union, of the Investment Protection Agreement between the European Union and its Member States, of the one part, and the Republic of Singapore, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 April 2007, the Council authorised the Commission to negotiate a free trade agreement (FTA) with Member States of the Association of Southeast Asian Nations (ASEAN). That authorisation provided for the possibility of bilateral negotiations. (2) On 22 December 2009, the Council authorised the Commission to pursue bilateral FTA negotiations with individual ASEAN Member States, starting with Singapore, which were to be conducted in accordance with the existing negotiating directives. (3) On 12 September 2011, the Council authorised the Commission to extend the on-going negotiations with Singapore also to cover investment protection. (4) The negotiations for an Investment Protection Agreement between the European Union and its Member States, of the one part, and the Republic of Singapore, of the other part (the Agreement) have been concluded and the Agreement should be signed on behalf of the Union, subject to the fulfilment of the procedures required for its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Investment Protection Agreement between the European Union and its Member States, of the one part, and the Republic of Singapore, of the other part, is hereby authorised, subject to the conclusion of the said Agreement. (1) Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President E. KÃ STINGER (1) The text of the Agreement will be published together with the decision on its conclusion.